THE THIRTEENTH COURT OF APPEALS

                                    13-20-00248-CV


                             In the Interest of M.J., a Child


                                 On Appeal from the
                    County Court at Law of Aransas County, Texas
                        Trial Court Cause No. A-19-7019-FL


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. Costs of the appeal are adjudged against

appellants although they are exempt from payment due to their affidavits of inability to

pay costs.

      We further order this decision certified below for observance.

November 18, 2020